Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited) ThreeMonthsEnded March 31, 2008 2007 Earnings: Income from continuing operations before taxes $ 58.9 $ 24.5 Add (deduct): Equity in income of non-consolidated affiliates (8.1 ) (8.1 ) Capitalized interest (0.4 ) — Fixed charges as described below 8.0 7.2 Total $ 58.4 $ 23.6 Fixed Charges: Interest expensed and capitalized $ 4.9 $ 5.0 Estimated interest factor in rent expense(1) 3.1 2.2 Total $ 8.0 $ 7.2 Ratio of earnings to fixed charges 7.3 3.3 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
